                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA,                       )
                                                  )
                        Plaintiff,                )
                                                  )
  v.                                              )                  No. 3:19-CR-151-TAV-DCP
                                                  )
  CAMARON A. BILLIPS,                             )
                                                  )
                        Defendant.                )



                                 MEMORANDUM AND ORDER

                All pretrial motions in this case have been referred to the undersigned pursuant to

  28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

  District Court as may be appropriate. This case came before the Court on November 18, 2020,

  for an arraignment on the Second Superseding Indictment and a motion hearing on defense

  counsel’s Motion of the Defendant Camaron A. Billips for the Appointment of Substitute

  Counsel [Doc. 280], filed on November 13, 2020. Assistant United States Attorney David P.

  Lewen appeared on behalf of the Government. Attorney Francis L. Lloyd, Jr., appeared with

  Defendant Cameron Billips, who was also present.

                The Court appointed Attorney Lloyd to represent Defendant Billips at his initial

  appearance on March 26, 2020 [Doc. 125]. In his motion, Mr. Lloyd asks the Court to appoint

  new counsel for Defendant Billips, stating that the attorney-client relationship has been

  irreparably damaged. He contends that Defendant Billips has instructed him, both in a voicemail

  message and in a postcard, to get substitute counsel. During the motion hearing, the Court

  conducted a sealed, ex parte hearing in order to learn the nature and extent of the problems with




Case 3:19-cr-00151-TAV-DCP Document 294 Filed 11/20/20 Page 1 of 3 PageID #: 2353
  the attorney-client relationship. Without going into the confidential nature of that discussion, the

  Court finds a complete breakdown in communication and trust has occurred between Defendant

  Billips and Mr. Lloyd. The Court also finds the Defendant’s confidence in Mr. Lloyd has been

  seriously eroded. This loss of trust in the attorney-client relationship and the breakdown in

  communication has compromised Mr. Lloyd’s ability to present an adequate defense and to

  render effective assistance of counsel. While the attorney-client relationship could potentially be

  repaired, if given enough time, the Court finds, based upon the current posture of the case, it is

  appropriate to have new counsel take a fresh look at this case and advise the Defendant on how

  to proceed. Accordingly, the Court finds that good cause exists to substitute new counsel under

  the unique circumstances of this case.

                 Based upon good cause shown, the Motion for the Appointment of Substitute

  Counsel [Doc. 280] is GRANTED, and Mr. Lloyd is relieved as counsel of record for the

  Defendant. See Wilson v. Mintzes, 761 F.2d 275, 280 (6th Cir. 1985) (holding that a defendant

  seeking to substitute counsel must show good cause). The Court recognizes the need for the

  Defendant to be represented continuously by counsel.         Attorney Stephen G. McGrath was

  present at the hearing and agreed to accept representation of the Defendant.            The Court

  SUBSTITUTES and APPOINTS Mr. McGrath under the Criminal Justice Act (“CJA”), 18

  U.S.C. § 3006A, as counsel of record for Defendant Billips. Defendant Billips is encouraged to

  make every effort to work with Mr. McGrath through the remainder of this case.

                 Mr. Lloyd provided two flash drives containing discovery and one flash drive

  containing a summary of the discovery pertaining to Defendant Billips, which Mr. Lloyd’s office

  had prepared. He also provided some hardcopies to Mr. McGrath. Mr. McGrath requested three

  weeks to file a reply to the Government’s response to the Motion of Defendant Camaron A.



                                                   2

Case 3:19-cr-00151-TAV-DCP Document 294 Filed 11/20/20 Page 2 of 3 PageID #: 2354
  Billips to Suppress [Doc. 236], filed by prior counsel. The Court granted this request and set a

  deadline of December 10, 2020, for Defendant Billips’s reply.


                Accordingly, it is ORDERED:


                (1) The Motion of the Defendant Camaron A. Billips for the
                    Appointment of Substitute Counsel [Doc. 280] is GRANTED;

                (2) Attorney Francis L. Lloyd, Jr., is RELIEVED of his
                    representation of the Defendant;

                (3) Attorney Stephen G. McGrath is SUBSTITUTED and
                    APPOINTED as Defendant Billips’s counsel of record under
                    the CJA; and

                (4) The Defendant shall file a reply or, alternatively, a motion to
                    withdraw, in relation to his motion to suppress statement [Doc.
                    236] and the Government’s response [Doc. 270] on or before
                    December 10, 2020.

                IT IS SO ORDERED.


                                                     ENTER:

                                                     _________________________________
                                                     Debra C. Poplin
                                                     United States Magistrate Judge




                                                 3

Case 3:19-cr-00151-TAV-DCP Document 294 Filed 11/20/20 Page 3 of 3 PageID #: 2355
